Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Calvar et al. (US 2003/0136498) in view of Benatti (EP 0868991).
Regarding claims 1 and 10-11, Calvar discloses that, as illustrated in Fig. 2, a method for the co-extrusion of a complex rubber profiled element for manufacturing of a tire, the complex profiled element (Fig. 2, item 34) comprising, in its height, (1) as a first layer (Fig. 2, item 341), a sublayer of a first rubbery material, and (2) as a second layer (Fig. 2, item 342), a tread of a second rubbery material superimposed on the sublayer, wherein each of the tread and the sublayer have at least one discontinuity (as shown) in the width of the complex rubber profiled element that extends in a transverse direction so that at least one insert (Fig. 2, item 35) of a third rubbery material is inserted in the at least one discontinuity of the tread and of the sublayer during co-extrusion, the method being a method of extruding and profiling the first, second, and third rubbery materials of the complex rubber profiled element over a given co-extrusion width and in a longitudinal direction of co-extrusion perpendicular to the transverse plane of the complex rubber profiled element (as shown), the method comprising the following steps:
(a) extruding the first rubbery material, the extruding being performed discontinuously across the co-extrusion width (as shown in Figs. 1-2; [0029]);
(b) first profiling of the first rubbery material, the first profiling being performed discontinuously across the co-extrusion width (as shown in Fig. 2);
(c) extruding the second rubbery material, the extruding being performed discontinuously across the co-extrusion width and being performed in such a way as to superpose the second rubbery material on the first rubbery material (as shown in Figs. 1-2; [0029]);
(d) profiling of the first and second rubbery materials, the profiling being performed discontinuously across the co-extrusion width and being performed jointly with an extrusion of the third rubbery material into each of the at least one discontinuity of the first rubbery material and of the second rubbery material (as shown in Fig. 2); and
(e) final profiling of the first, second, and third rubbery materials according to a final profile exhibiting no discontinuity across the co-extrusion width (as shown in Fig. 2). It is understandable that based on the steps (a) to (e) in the above method, a complex rubber profiled element of the tire is obtained (related to claims 10 and 11) 
However, Calvar does not explicitly disclose that a longitudinal groove in the third rubbery material (the insert) of the profiled complex rubbery element is created and situated transversely next to each insert. In the same field of endeavor, extrusion method for tyres, Benatti discloses that, as illustrated in Fig. 5, it is possible to see that the auxiliary elastomer 5a (an insert) is present both under the tread band 38 and in the central portion of same ([0053]). Clearly, there are longitudinal grooves are created transversely next to each insert. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvar to incorporate the teachings of Benatti to provide a longitudinal groove in the third rubbery material (the insert) of the profiled complex rubbery element. Doing so would be possible to improve the drainage performance of the tire.
Regarding claims 2-5, Calvar discloses the insert feature in the tread profile of the tire. However, Calvar does not specifically disclose that, the third rubbery material is extruded with an outlet cross-section in transverse plane that comprises one triangular subsection and a parallelepipedal subsection situated underneath the triangular subsection. Benatti discloses that, as illustrated in Fig. 5, the third rubbery material (Fig. 2, item 5a) has a upper rectangular subsection (subtracting a groove) and a lower parallelepipedal subsection. Benatti also discloses that, as illustrated in Fig. 5, there is a triangular shape of extruded rubber material 7a. For one of ordinary skilled in the art, it would have been obvious to combine the rubber material 5a with 7a to come out the third rubbery material having an outlet cross-section in a transverse plane that comprises a parallelepipedal subsection situated underneath the triangular subsection and extending transversely beyond the triangular subsection in the transverse direction of extrusion (related to claims 2-3). Through duplication, Benatti discloses the third rubbery material is extruded with an outlet cross-section in a transverse plane that comprises two triangular subsections distant from one another in the transverse direction of extrusion (related to claims 4-5).       
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvar to incorporate the teachings of Benatti to provide that the third rubbery material having an outlet cross-section in a transverse plane that comprises a parallelepipedal subsection situated underneath the triangular subsection and extending transversely beyond the triangular subsection (including two triangular subsections distant from one another) in the transverse direction of extrusion. Doing so would be possible to create more complicated tread profiles of the tire.
Regarding claim 7, the combination of Calvar and Benatti discloses in the method the discontinuity of the first, second and third materials is created in the transverse direction of extrusion. 
 The combination of Calvar and Benatti discloses the claimed invention except for the duplication to have three discontinuities are created in the first and second rubbery materials in the transverse direction of extrusion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the discontinuity, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the discontinuity for the purpose of creating more complicated profile of the tread of the tire. 
Regarding claims 8-9, Calvar discloses that, as illustrated in Fig. 1, in the method the longitudinal direction of co-extrusion extends radially around a central axis of a roller (Fig. 1, item 16). Further, Calvar discloses that, as illustrated in Fig. 1, the extruding and profiling steps are performed between the roller and an extrusion head (Fig. 1, item 22), the extrusion head comprising a lower wall (Fig. 1, item 121) of cylindrical profile (Fig. 1, item 12) collaborating with an exterior wall (Fig. 1, item 161) of the roller.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Calvar et al. and Benatti as applied to claim 5 above, further in view of Losi et al. (US 2008/0105353).
Regarding claims 6, the combination discloses triangular subsections in the complex rubbery profiled element. However, the combination does not explicitly disclose that, part of a flow of the second rubbery material is diverted toward a discontinuity in the superimposed first and second rubbery materials and between two distant triangular outlet subsections of the third material in the transverse direction of extrusion. In the same field of endeavor, multi-layered tread, Losi discloses that, as illustrated in Figs. 2-3, the second rubbery material (Fig. 2, item 10) is diverted toward a discontinuity (Fig. 2, item 11) in the superposed first (Fig. 2, item 9) and second rubbery materials (as shown). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Losi to provide that part of a flow of the second rubbery material is diverted toward a discontinuity in the superimposed first and second rubbery materials and between two distant triangular outlet subsections of the third material in the transverse direction of extrusion. Doing so would be possible to create more complicated tread profiles of the tire.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742